Citation Nr: 0321197	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On December 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Prepare a letter asking the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's service unit.  
Please include as attachments to this 
letter copies of the veteran's service 
personnel records or its equivalent, 
including the related DA Forms.  The 
veteran's military occupational specialty 
(MOS) was that of an aircraft armor 
repairman, and he worked on 155 mm 
artillery and helicopter machine guns, 
while attached to the 243rd Aviation 
Company, USARPAC, APO 96377.  According 
to his January 2001 PTSD Questionnaire, 
the veteran states that during each of 
the events as listed below, he was 
assigned to the 243rd Aviation Company, 
USARPAC, from January 1968 to November 
1968.  He states that during this same he 
was "TDY" to Bien Hoa, Da Nang, and Tay 
Ninh.  The summary of the alleged 
stressful events/ experiences are as 
follows: 

(a)  While in Vietnam, he killed 
children.

(b)  His assignments included going in 
after a conflict in Saigon and cleaning 
up all of the dead bodies, to include 
collecting all of the body parts, placing 
them bodies bags, and checking his 
location to make sure that there were no 
snipers.  According to the veteran, the 
company Sergeant who he [the veteran] was 
sent in to help, was subsequently killed.  
(The veteran could not remember the 
Sergeant's name).  

(c)  In 1968, after having been in 
Vietnam for three months, his unit was 
constantly under attack in Da Nang; that 
his unit was fired on every night that 
they were there; and that he served with 
so many people from different units who 
were killed or who just took their lives 
because they could not take all of the 
death and fear that surrounded them.  

(d)  In early 1968, he states that he 
stood guard and fired both rifle and a 
grenade launcher with the camps that were 
attacked directly or by sniper fire.  The 
veteran reports frequently being exposed 
to enemy fire and at times wounding or 
killing enemy soldiers when he returned 
fire.

(e)  In late 1968, he states that he 
rejoined his unit and that they were 
deployed into the hills near the DMZ, 
where enemy bombing attacks occurred 
every day and night.  He states that he 
accompanied convoys out of the mountains 
to get supplies, and on several 
occasions, he was involved in fighting 
with the enemy when these convoys were 
attacked.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





